UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               5/6/21
- - - - - - - - - - - - - - - - - - X
UNITED STATES OF AMERICA                 :   ORDER

         - v. -                          :
                                             18 CR 308 (ALC)
BOB KING,                                :

                     Defendant.          :
- - - - - - - - - - - - - - - - - - X
         Upon the annexed Affirmation and Application of the

United States Attorney for the Southern District of New York, by

Assistant United States Attorney ANDREW A. ROHRBACH, pursuant to

the All Writs Act, Title 28, United States Code, Section 1651,

requesting that an Order be issued unsealing the below-

referenced records maintained by the Office of the District

Attorney for Bronx County,

            IT IS HEREBY ORDERED that all records of the Office of

the District Attorney for Bronx County relating to any

investigation, arrest, or prosecution of BOB KING (DOB

02/10/1966), including any grand jury testimony, be unsealed to

permit the United States Attorney’s Office to review the

contents of the records.

Dated:      New York,New York
            May 6, 2021


                                  ________________________________
                                  HON. ANDREW L. CARTER, JR.
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF NEW YORK
 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  UNITED STATES v. BOB KING




       UNSEALING ORDER



                     Audrey Strauss
             United States Attorney.
